DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Appeal Brief
This communication is responsive to applicant's appeal brief filed on 11/23/2020.  After applicant rejected the examiner’s suggestion for amending independent claims via a telephone interview (filed on 02/08/2021), examiner further reviewed and reconsidered the applicant’s arguments in the appeal brief and related prior art teachings, and then decided to withdraw previous final rejection and allow this application, because the applicant’s arguments were persuasive.

Allowable Subject Matter
Claims 21-24, 26-27, 29 and 41-42 are allowed.
The examiner’s statement for allowance is based on the same reason(s) as the applicant’s arguments filed on 11/23/2020 (see detail in the appeal brief: pages 7-19), which are persuasive and provide considerable reason for allowance. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
QH/qh
March 10, 2021
/QI HAN/Primary Examiner, Art Unit 2659